PER CURIAM:
Michael John McKay appeals the district court’s order denying his petition for a writ of mandamus. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm the denial of relief for the reasons stated by the district court. McKay v. Jones, No. 1:13-cv-00649-JCC-JFA (E.D.Va. July 3, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.